SUPERIOR COURT
OF THE
STATE OF DELAWARE

E. SCOTT BRADLEY

1 The Circle, Suite 2
JUDGE GEORGETOWN, DE 19947

October 21, 2019

N443 - STATE MAIL
Mr. Carlos Ortiz =
SBI No. 00485068

SF
=a Ym
James T. Vaughn Correctional = Bo
1181 Paddock Road — me
Smyrna, DE 19977 Nn 55
> Ss
Re: State of Delaware v. Carlos Ortiz 2 a

Def. ID# 0208005710 GS 2.

Motion for Postconviction Relief - R11

Dear Mr. Ortiz:

This is my decision on your eleventh motion for postconviction relief. Your
motion asserts that relief is warranted because this Court lacked jurisdiction over
the charges against you contained in counts 2, 4, 6, 8, and 10 of the grand jury
indictment dated September 17, 2002. This claim is explicitly made in an attempt

to evade the procedural bars that would generally preclude a consideration of this

motion on the merits. '

 

| See Super. Ct. Crim. R. 61(4)(5).
When faced with a claim for postconviction relief, I must first determine
whether any procedural bars prevent a consideration on the merits of any
underlying arguments.” These bars to relief are listed in Superior Court Criminal
Rule 61(I). However, before reaching the Rule 61(I) bars, Rule 61(d) outlines
several aspects of a motion for postconviction relief that warrant preliminary
consideration. Notably, Rule 61(d)(2) provides:

Second or subsequent postconviction motions. — A second or

subsequent motion under this rule shall be summarily dismissed,

unless the movant was convicted after a trial and either:

(i) Pleads with particularity that new evidence exists that creates a
strong inference that the movant is actually innocent in fact of
the acts underlying the charges of which he was convicted; or

(ii) Pleads with particularity a claim that a new rule of
constitutional law, made retroactive to cases on collateral
review by the United States Supreme Court or the Delaware

Supreme Court, applies to the movant’s case and renders the
conviction or death sentence invalid.

This is your eleventh motion for postconviction relief. In this motion you
do not claim or present new evidence that shows you are actually innocent of the
acts underlying the charges of which you were convicted. Further, you have not

pointed to a new, retroactive constitutional law that renders your conviction

 

 

 

* Younger v. State, 580 A.2d 552, 554 (Del. 1990).
invalid. Accordingly, I must summarily dismiss your motion pursuant to Rule
61(d)(2).°
CONCLUSION

Your eleventh motion for postconviction relief is SUMMARILY

DISMISSED.
Very truly yours,
Me
E. Scott Bradley
ESB/tll

cc: Prothonotary

Sof
= Om
So
2 AS
an
a ma
ho >
|
No oo
63
> Se
3S
e xb
on =
ho <